DETAILED ACTION
Claims 1-16 and 19-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of a certified copy of foreign application GB 1710790.5.

Examiner Note
Per 37 CFR 1.121, “[t]he text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”.  Therefore, for future amendments, the examiner respectfully requests that applicant indicate deletion of a single ‘s’ (e.g. claims 7-8), or where ‘4’ is the last character deleted (e.g. claim 15), and the like, with double brackets as opposed to strikethrough.  This would result in easier detection of such amendment during the examination and printing processes. 

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following informalities:
In line 1, remove the space after the hyphen following “data”.
In line 2, remove the space after the hyphen following “data”.
In line 2, replace “are” with --is-- to improve grammar.
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
On page 5, lines 19-20, specifically the phrase “supplied to decoder circuitry 16 serves” is grammatically incorrect and must be reworded.
On page 6, line 4, delete “a”.
On page 6, line 28, insert --is-- before “placed”.
On pages 6-8, there are four instances of “APSEN”.  Does applicant mean
--ASPEN--, as referred to on page 9?  From developer.arm.com, ASPEN appears to be correct and it stands for “automatic state preservation enable”.  It is not clear if applicant is referring to two distinct bits, or if there is a typographical error in the disclosure.  Please make changes where appropriate.
On page 7, line 30, did applicant mean --selective-- instead of “selected”?  See other nearby language and FIG.3, step 58.
On page 9, line 20, replace “saved and restored to the stack” with --save to and restored from the stack--.
On page 9, line 28, replace “function, as” with --function.  As--.
On page 9, last line, it appears the colon should be replaced with a period.
On page 10, line 2, insert a comma after “function” for improved readability.
On page 10, lines 4 and 21, does applicant mean “i.e.,” instead of “IE”?
On page 11, line 30, replace “ie” with --i.e.,--.
On page 12, line 12, replace “an virtual” with --a virtual--.
On page 12, line 16, replace “an guest” with --a guest--.
Appropriate correction is required.

Drawings
FIG.1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include reference number 25, which appears on page 5, line 30, of the specification.
FIGs.2-3 are objected to because of the following informalities:
In steps 38 and 58, replace “APSEN” with --ASPEN--, if appropriate.
FIG.3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “64” has been used to designate two different steps.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure all replacements drawings are in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

Claim Objections
Claim 7 is objected to because of the following informalities:
In the 2nd to last line, insert a comma after “used” for improved readability.
Claim 9 is objected to because of the following informalities:
In the last line, insert --saving-- after “data”.
Claim 10 is objected to because of the following informalities:
Please reword as follows:  --…wherein said context data is one of: saved to a location within a memory; and saved to a register…--.
Claim 15 is objected to because of the following informalities:
Please reword as follows:  --…wherein said context data is one of: saved to a location within a memory; and saved to a register…--.
Claim 16 is objected to because of the following informalities:
In the last line, insert --saving-- after “data”.
Appropriate correction is required.

Claim Interpretation
Claim 21 is a dependent claim despite setting forth a different category of invention than claim 19.  Per 35 U.S.C. 112(d), “[a] claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.”  As such, claim 21 necessarily includes all limitations of claim 19, and not only some subset thereof.  The examiner recommends replacing “a method” with --the method-- (in claim 21) so as to more clearly explicitly claim this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, lines 8-9, “said context-data-dependent program instruction”.  There is at least one such instruction in lines 6-7.  Thus, when there is just one instruction, there is insufficient basis for multiple such instructions.
In claim 2, “said context-data-dependent program instruction” for similar reasons.
In claim 2, “said context data”, which could refer to the context data of claim 1, 2nd to last paragraph, or to the default context data of claim 1, last paragraph.
In claim 2, “said floating point program instructions” (plural).  Applicant previously set forth only one such instruction (claim 2, line 2).  The examiner recommends replacing “instructions” with --instruction--.
In claim 5, each instance of “said context data” for similar reasons as above, i.e., this context data could be one of the two context datas set forth in the last two paragraphs of claim 1.
In claim 6, each instance of “said context data” for similar reasons as above.
In claim 7, each instance of “said context data” for similar reasons as above.
In claim 8, “said context data” for similar reasons as above.
In claim 9, “said context data” for similar reasons as above.
In claim 10, each instance of “said context data” for similar reasons as above.
In claims 11-12 and 19-20, all instances of “said context-data-dependent program instruction” for similar reasons as above.
In claim 11, last paragraph, both instances of “said context data”, which could refer to the context data in the 5th to last line, or to the stored context data in the 3rd-4th to last lines.
In claims 12-16, all instances of “said context data” for similar reasons as above.
In claim 12, “said floating point program instructions” (plural).  Applicant previously set forth only one such instruction (claim 12, line 2).  The examiner recommends replacing “instructions” with --instruction--.
In claim 14, 2nd to last line, “said restore”, which could refer to restoring of context data (claim 11), or to restoring of a security domain indicator flag (claim 14, 3rd to last line).
In claim 20, last paragraph, both instances of “said context data”, which could refer to the context data in the 5th to last line, or to the stored context data in the 3rd-4th to last lines.
Claims 2-10, 12-16, and 21 are rejected due their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Craske, U.S. Patent Application Publication No. 2010/0325397 A1 (as cited by applicant), in view of Nakamura, U.S. Patent No. 5,682,531.
Referring to claim 1, Craske has taught apparatus for processing data comprising:
a) processing circuitry to perform processing operations under control of program instructions  (see FIG.1, circuitry 12, which performs operations in response to instructions (some examples of which are shown on page 8, left column); and
b) decoder circuitry to decode said program instructions to generate control signals to control said processing circuitry to perform said processing operations (a decoder inherently decodes program instructions to generate signals to control circuitry 12 to perform operations);
wherein said decoder circuitry is responsive to at least one context-data-dependent program instruction and context data to generate said control signals to control said processing circuitry to perform a context-data-dependent processing operation specified by said context-data-dependent program instruction and said context data (see paragraph [0064].  Floating-point context data in floating-point registers (FIG.1, 14B, and FIG.2B, s0 to s31) and in FPSCR, which inherently includes control data such as rounding mode, would be used in combination with a floating-point instruction (which operates on/within a floating point context such as that in registers shown in FIG.2B) to specify and carry out some floating-point operation), 
d) wherein said decoder circuitry is responsive to a context save operation:
d1) when said context data is marked as having been used to control a context-data-dependent processing operation, to control said processing circuitry to save said context data (from FIG.5, when an interrupt occurs (step S2) and floating-point state preservation is enabled (step S3), step S8 will check bit [2] of a control register to determine if a floating-point instruction has used a floating-point context (see paragraphs [0076], [0078], [0084], and [0104]).  If bit [2] indicates such use, FP registers s0-s15 and FPSCR are saved in step S10 (see paragraph [0064] and FIG.3B or 3C)); and
d2) when said context data is marked as having been unused to control a context-data-dependent processing operation, to control said processing circuitry to save default context data (when bit [2] indicates a floating-point context has not been used at step S8, a default context including only integer registers is saved at step S4.  The default context is shown in FIG.3A).
operation is a context save instruction to which the decoder circuitry is responsive.  However, Nakamura has taught a context save instruction (FIG.8) that references a register mask list (FIG.9) that indicates which registers of the context to save (see column 5, lines 16-25).  One of ordinary skill in the art would have recognized that such an instruction would be able to perform the context save of Craske, with the additional benefit of indicating which registers to store.  That is, if an interrupt were to occur in Craske at a time in which a subset of registers s0 to s15 have been used (i.e., holding needed data), then the mask list could be set to store only that subset (e.g. only s0 and s1 in Craske if only s0 and s1 have been used) along with FPSCR and FPEXC.  As such, a context save could take less time and require less storage because fewer data items need to be written.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craske to decode and execute a context save instruction, as taught by Nakamura, in response to an interrupt, to carry out the context save.  The examiner notes that this instruction, when implemented in Craske, would be modified in apparent ways to carry out the functionality of FIG.5.  That is, the instruction might take particular actions depending on control bit settings.
Referring to claim 2, Craske, as modified, has taught apparatus as claimed in claim 1, wherein said context-data-dependent program instruction is a floating point program instruction, said context data is floating point configuration data, and said floating point program instructions specifies a floating point processing operation that is dependent upon said floating point configuration data (as discussed above, registers s0-s15 and FPSCR are floating-point context registers that are used for floating-point instructions to carry out floating-point operations.  FPSCR configures at least a rounding mode.  Also, general registers s0-s31 can .
Referring to claim 3, Craske, as modified, has taught apparatus as claimed in claim 2, wherein said default context data is default floating point configuration data (see FIG.3A and paragraphs [0063] and [0091]-[0097].  Register r0 is shown to be used in floating-point instructions (others may be as well).  Also, the xpsr register indicates the current state/configuration of the system, which is a floating-point system since it include floating-point functionality.  Thus, xpsr data could be considered floating point configuration data.  Also, register r15 is the program counter, which is known to be used to fetch instructions, including floating-point instructions.  Therefore, this, too, may hold floating point configuration data.  Link register r14 may indicate a stack pointer of a previous context and an indication of whether it is a floating-point context (paragraph [0030]).  Thus, this is also default floating point configuration data).
Referring to claim 4, Craske, as modified, has taught apparatus as claimed in claim 1, wherein said processing circuitry operates in a plurality of domains comprising a secure domain and a non-secure domain (see paragraphs [0059], [0134], and [0147].  There is a privilege indication.  Privilege is an indication of security.  With no (or low) privilege, the domain is non-secure), said processing circuitry having access to secure data when operating in said secure domain, said secure data being inaccessible to said processing circuitry when operating in said non-secure domain (a process with privilege accesses the main stack.  Those without privilege operate on the process stack instead of the main stack).
Referring to claim 8, Craske, as modified, has taught apparatus as claimed in claim 1, wherein when said processing circuitry is currently unpermitted to use said context-data program instruction, a fault handling exception is triggered in dependence upon whether said context data is marked as being used (see paragraph [0034].  When a floating point instruction in an integer context attempts to access floating-point context (the floating context is marked as used), an exception is generated).
Referring to claim 9, Craske, as modified, has taught apparatus as claimed in claim 1, wherein hardware control of selective context data saving is disabled by a software configurable flag such that said context data is treated as marked as having been used and saved in response to a context save instruction when said hardware control of selective context data is disabled (see FIG.5, step S8.  Bit [2], as discussed above, is this software configurable flag.  When disabled, i.e., set such that the answer to S8 is “yes”, the context data is treated as marked as having been used and it is saved).
Referring to claim 10, Craske, as modified, has taught apparatus as claimed in claim 1, wherein one of: said context data is saved to a location within a memory (see FIGs.3A-3C, which show context data stored in locations of a stack memory); and said context data is saved to a register within a general purpose register file.
Referring to claim 11, Craske has taught apparatus for processing data comprising:
a) processing circuitry to perform processing operations under control of program instructions  (see FIG.1, circuitry 12, which performs operations in response to instructions (some examples of which are shown on page 8, left column); and
decoder circuitry to decode said program instructions to generate control signals to control said processing circuitry to perform said processing operations (a decoder inherently decodes program instructions to generate signals to control circuitry 12 to perform operations);
c) wherein said decoder circuitry is responsive to at least one context-data-dependent program instruction and context data to generate said control signals to control said processing circuitry to perform a context-data-dependent processing operation specified by said context-data-dependent program instruction and said context data (see paragraph [0064].  Floating-point context data in floating-point registers (FIG.1, 14B, and FIG.2B, s0 to s31) and in FPSCR, which inherently includes control data such as rounding mode, would be used in combination with a floating-point instruction (which operates on/within a floating point context such as that in registers shown in FIG.2B) to specify and carry out some floating-point operation), 
d) wherein said decoder circuitry is responsive to a context restore operation:
d1) when said context data is marked as having been used to control a context-data-dependent processing operation, to control said processing circuitry to restore said context data using stored context data (from FIG.6 and paragraphs [0108]-[0109], if a frame size indicating bit indicates floating context has been used in step T4, then the floating context will be restored using floating context data from a stack in step T9); and
d2) when said context data is marked as having been unused to control a context-data-dependent processing operation, to control said processing circuitry to preserve said context data (when the frame size indicating bit indicates floating context was not used (i.e., it was not stored on the stack), the current floating context is preserved (only integer context is restored in, e.g. step T5)).
operation is a context restore instruction to which the decoder circuitry is responsive.  However, Nakamura has taught a context restore instruction (FIG.8) that references a register mask list (FIG.9), which is stored in a stack next to corresponding saved registers (FIG.10), and which indicates which registers of the context to restore (see the description starting in column 8, line 40).  One of ordinary skill in the art would have recognized that such an instruction would be able to perform the context restore of Craske, with the additional benefit of indicating which registers to restore.  That is, if an interrupt were to occur in Craske at a time in which a subset of registers s0 to s15 have been used (i.e., holding needed data), then the mask list could be set to store only that subset (e.g. only s0 and s1 in Craske if only s0 and s1 have been used) along with FPSCR and FPEXC.  Subsequently, a corresponding restore would only restore those select registers that were previously saved.  As such, a context restore could take less time and require less storage because fewer data items need to be restored.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craske to decode and execute a context restore instruction, as taught by Nakamura, in response to terminating an interrupt, to carry out the context restore.  The examiner notes that this instruction, when implemented in Craske, would be modified in apparent ways to carry out the functionality of FIG.6.  That is, the instruction might take particular actions depending on control bit settings.
Referring to claim 12, Craske, as modified, has taught apparatus as claimed in claim 11, wherein said context-data-dependent program instruction is a floating point program instruction, said context data is floating point configuration data, and said floating point program instructions specifies a floating point processing operation that is dependent upon said floating point configuration data (as discussed above, registers s0-s15 and FPSCR are .
Referring to claim 13, Craske, as modified, has taught apparatus as claimed in claim 11, wherein when said processing circuitry is currently unpermitted to use said context-data program instruction, a fault handling exception is triggered in dependence upon whether said context data is marked as having been used (see paragraph [0034].  When a floating point instruction in an integer context attempts to access floating-point context (the floating context is marked as used), an exception is generated).
Referring to claim 14, Craske, as modified, has taught apparatus as claimed in claim 11, wherein said processing circuitry operates in a plurality of domains comprising a secure domain and a non-secure domain (see paragraphs [0059], [0134], and [0147].  There is a privilege indication.  Privilege is an indication of security.  With no (or low) privilege, the domain is non-secure), said processing circuitry having access to secure data when operating in said secure domain, said secure data being inaccessible to said processing circuitry when operating in said non-secure domain (a process with privilege accesses the main stack.  Those without privilege operate on the process stack instead of the main stack), and wherein said processing circuitry is controlled by said context restore instruction to restore a security domain indicator flag indicative of whether said secure domain has used said context data (see FIG.6, steps T3-T4, and paragraph [0108].  Previously, information regarding the domain (whether a secure process is using the main stack or a non-secure process is using a process , said restore being dependent upon whether said context data is marked as having been used (again, from steps T4 and T9, the floating context is restored if the context was used).
Referring to claim 15, Craske, as modified, has taught apparatus as claimed in claim 11, wherein one of: said context data is restored from a location within a memory (see FIG.6 and note that context data, no matter the type, is popped from stack, i.e., a location within a memory (steps T5, T9, T12); and said context data is restored from a register within a general purpose register file.
Referring to claim 16, Craske, as modified, has taught apparatus as claimed in claim 11, wherein hardware control of selective context data saving is disabled by a software configurable flag such that said context data is treated as marked as having been used in response to a context restore instruction when said hardware control of selective context data is disabled (see FIG.5, step S8.  Bit [2], as discussed above, is this software configurable flag.  When disabled, i.e., set such that the answer to S8 is “yes”, the context data will be treated as marked as having been used and it is restored in step T9).
Claims 19-20 are respectively rejected for similar reasons as claims 1 and 11.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Craske in view of Nakamura and the examiner’s taking of Official Notice.
Referring to claim 21, Craske, as modified, has taught a method as claimed in claim 19, but has not taught a virtual machine computer program for controlling a computer to operate in accordance with the method.  However, a virtual machine program is known in the a virtual machine computer program for controlling a computer to operate in accordance with the method.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
van Riel et al., U.S. Patent Application Publication No. 2016/0253196, has taught optimized extended context management for virtual machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183